DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 3/10/2021. Claims 1-21 are pending in the application and have been examined.
It has been noted that claim 12 recites the same constraints as claim 5 and 19 , however claim 12 is dependent on a dependent claim 9 while claim 5 and claim 19 are dependent on the independent claim 1 and 15 respectively.  Applicant is requested to verify whether or not they intended to have claim 12 depend upon independent claim 8 in a similar fashion like claims 5 and 19 depending upon independent claims.  
Further it has been noted Claims 1, 8 and 15 recites the term “the feature domain” in line 2 and not “a feature domain” and have not been objected or rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 13, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 8- 10 and 15-17 of copending Application No. 17/197,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
For example, the present Application ‘549 and the copending Application ‘740 claim 1 recites “extracting acoustic metadata from a signal; converting the signal from the time domain to the feature domain, thus defining feature-based voice data associated with the signal; and processing the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata” in comparison with similar elements “extracting acoustic metadata from a signal; and converting the signal from the time domain to the feature domain, thus defining the feature-based voice data and receiving feature-based voice data; receiving one or more data augmentation characteristics; and generating, via a machine learning model, one or more augmentations of the feature-based voice data based upon, at least in part, the feature-based voice data and the one or more data augmentation characteristics ”  in claim 2 and 1 in copending Application ‘740 as presented in the table below. The corresponding computer product claim 8 and system claim 15; follow the same rationale as method claim 1 and as such are also rejected by the same reasons as said method claim 1 as presented in the aforementioned analysis, and further in view of claims 8-9 and 15-16 in copending Application ‘740.
The mentioned claims 1, 8 and 15 in the present Application ‘549 when compared to
claims 1-2, 8-9 and 15-16 in copending Application ‘740 are obvious variants as previously noted in the analyzed limitations, and as observed featuring the same functionalities. Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate and/or add limitations in order to have a patent with wider applicability and freedom to operate.
For example, the present Application ‘549 and the copending Application ‘740 claim 6 recites “performing one or more audio feature-based augmentations on at least a portion of the feature-based voice data” in comparison with similar elements “generating, via the machine learning model, the one or more feature-based augmentations of the feature-based voice data”  in claim 3 in copending Application ‘740 as presented in the table below. The corresponding computer product claim 13 and system claim 20; follow the same rationale as method claim 6 and as such are also rejected by the same reasons as said method claim 6 as presented in the aforementioned analysis, and further in view of claims 10 and 17 in copending Application ‘740.
The mentioned claims 6, 13 and 20 in the present Application ‘549 when compared to
claims 3, 10 and 17 in copending Application ‘740 are obvious variants as previously noted in the analyzed limitations, and as observed featuring the same functionalities. Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present App. 17/197,549
Copending App. 17/197,740
1. A computer-implemented method, executed on a computing device, comprising:

extracting acoustic metadata from a signal;
converting the signal from the time domain to the feature domain, thus defining feature-based voice data associated with the signal; and


processing the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata.




6. The computer-implemented method of claim 1, wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more audio feature-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata.
2. The computer-implemented method of claim 1, wherein receiving the feature-based voice data includes:
extracting acoustic metadata from a signal; and
converting the signal from the time domain to the feature domain, thus defining the feature-based voice data.
1. A computer-implemented method, executed on a computing device, comprising:
receiving feature-based voice data;
receiving one or more data augmentation characteristics; and
generating, via a machine learning model, one or more augmentations of the feature-based voice data based upon, at least in part, the feature-based voice data and the one or more data augmentation characteristics.
3. The computer-implemented method of claim 2, wherein generating, via the machine learning model, the one or more augmentations of the feature-based voice data includes generating, via the machine learning model, the one or more feature-based augmentations of the feature-based voice data based upon, at least in part, the feature-based voice data, the one or more data augmentation characteristics, and the acoustic metadata.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Ebenezer, US Patent 10,475,471.
Regarding claim 1, Ebenezer teaches a computer-implemented method, executed on a computing device, comprising: extracting acoustic metadata from a signal (see Ebenezer, col 3 lines 48-54 describes the ambient sound detection which is interpreted as extracting acoustic metadata from a signal); converting the signal from the time domain to the feature domain, thus defining feature-based voice data associated with the signal (see Ebenezer, col 6 lines 11-15 teaches converting a audio signal from the time domain to the frequency domain); and processing the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata (see Ebenezer, col. 3 lines 30-33, teaches modifying playback content based on the event detector, Ebenezer, Fig. 4 and col 4 lines 26-32 teaches feature vector (from FFT in Fig. 4) processed for noise reduction based on background noise estimation, interpreted as acoustic metadata).
Regarding claim 6, Ebenezer teaches the computer-implemented method of claim 1. Ebenezer further teaches wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more audio feature-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata (see Ebenezer, col. 3 lines 30-33, teaches modifying playback content based on the event detector, Ebenezer, Fig. 4 and col 4 lines 26-32 teaches feature vector (from FFT in Fig. 4) processed for noise reduction based on background noise estimation, interpreted as acoustic metadata).
Regarding claim 8, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 13, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 15, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 20, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 9-11, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenezer, US Patent 10,475,471 in view of Laput et.al. US Patent Application Publication 2020/0051544.
Regarding claim 2, Ebenezer teaches the computer-implemented method of claim 1. However, fails to teach wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes qualifying at least a portion of the feature-based voice data associated with the signal for one or more of training data and adaptation data based upon, at least in part, the acoustic metadata.
However, Laput teaches wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes qualifying at least a portion of the feature-based voice data associated with the signal for one or more of training data and adaptation data based upon, at least in part, the acoustic metadata (see Laput, [0043] teaches acoustic processing system 304 standardizing sound effects to a 16KHz mono as a stand format. Laput [0072] teaches augmenting sound to form training dataset from original sound effect database which is interpreted as based on acoustic metadata).
Ebenezer and Laput are considered to be analogous to the claimed invention because they relate to acoustic activity recognition and augmenting acoustic data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ebenezer on analyzing acoustic events in voice applications with the training based on acoustic context teachings of Laput to reduce the requirements of large quantities of context specific training data ( see Laput[0004]).
Regarding claim 3, Ebenezer teaches the computer-implemented method of claim 1. However, fails to teach wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes disqualifying at least a portion of the feature-based voice data associated with the signal from one or more of training data and adaptation data based upon, at least in part, the acoustic metadata.
However, Laput teaches wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes disqualifying at least a portion of the feature-based voice data associated with the signal from one or more of training data and adaptation data based upon, at least in part, the acoustic metadata (see Laput, [0043] teaches removing the silence interpreted as disqualifying a portion of feature-based data. Laput [0072] teaches augmenting sound to form training dataset from original sound effect database which is interpreted as based on acoustic metadata).
Regarding claim 4, Ebenezer teaches the computer-implemented method of claim 1. However, fails to teach wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more gain-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata.
However, Laput teaches wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more gain-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata (see Laput, [0046] teaches applying an amplitude augmentation to produce two variations for each input sound interpreted as gain-based augmentation. Laput [0072] teaches augmenting sound to form training dataset from original sound effect database which is interpreted as based on acoustic metadata).
Regarding claim 7, Ebenezer teaches the computer-implemented method of claim 1. However, fails to teach wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more reverberation-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata.
However, Laput teaches wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more reverberation-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata (see Laput, [0047] teaches applying a persistence augmentation of a sound effect, which can include reverberations and non-linear damping. Laput [0072] teaches augmenting sound to form training dataset from original sound effect database which is interpreted as based on acoustic metadata).
Regarding claim 9, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 10, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 11, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 14, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 16, is directed to a system claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 17, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 18, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 21, is directed to a system claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenezer, US Patent 10,475,471 in view of Fernandezet.al. US Patent Application Publication 2019/0272818.
Regarding claim 5, Ebenezer teaches the computer-implemented method of claim 1. However, fails to teach wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more rate-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata.
However, Fernandez teaches wherein processing the feature- based voice data associated with the signal based upon, at least in part, the acoustic metadata includes performing one or more rate-based augmentations on at least a portion of the feature-based voice data associated with the signal based upon, at least in part, the acoustic metadata (see Fernandez, Fig. 4  and [0045-53] teaches augmenting voice samples by extracted prosodic features for different pitch and glottal transformations interpreted as rate-based augmentation ).
Ebenezer and Fernandez are considered to be analogous to the claimed invention because they relate to augmenting acoustic data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ebenezer on analyzing acoustic events in voice applications with the training based on prosodic label teachings of Fernandez to process the speaker’s linguistic or non-linguistic information in speech ( see Fernandez[0024]).
Regarding claim 12, is directed to a non-transitory computer program product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 19, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cartwright et.al. US Patent Application Publication 2021/0035563 teaches acoustic model that incorporate feature extraction, data augmentation, and training using audio data. 
Park, Daniel S., et al. "Specaugment: A simple data augmentation method for automatic speech recognition." (2019) cited in IDS teaches SpecAugment, an augmentation method that operates on the log mel spectrogram of the input audio, rather than the raw audio itself.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656